DETAILED ACTION
Allowable Subject Matter
1.	Claims 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a water spray device comprising the structure required by independent claim 8.  Specifically, the independent claim is directed to an amusement water spraying device. A water conduit and strut member comprising a ring-shaped inflatable air conduit are adjacently positioned.  The water conduit defines an inflatable volume for receiving water, and further comprises water inlet valve and spray heads arrayed at a top portion of the water conduit. A bottom of both the water conduit and air conduit are located on a same plane, and a ratio of a diameter of a semicircular cross-section of the air conduit and diameter of a semicircular cross-section of the water conduit is about 1:2. This arrangement ensures adequate stabilization of the water conduit without compromising the spraying direction of the spray heads. If the spray heads pointed outward, the device loses its intended function of spraying inward the ring shape of the water conduit.  Moreover, the inflatable nature of the water conduit and strut member allow convenient portability and stowage.  One having ordinary skill in the art would not have found it obvious to modify a traditional water spraying device in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Firedlander (US Pat. No. 3,636,268)  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711